[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE MOTION TO STRIKE
Having reviewed the supplemental briefs submitted by the defendant I third-party plaintiff and the third-party defendant regarding the pending motion to strike filed by third-party defendant, the court directs these two parties to file additional supplemental briefs on the following questions as to whether it would have teen futile for plaintiff to apply for subdivision approval from the Town:
    "(1) If the Town is the owner of the "Fifty-foot Strip," (as alleged in the amended complaint and as the third-party complaint alleges that the Town asserts); and
    2) if the location of the old Berber Road is at the southeasterly border of the insured premises in question in this action.; and
    (3) if plaintiff does not have "a right of way over the 50 foot strip for all purposes for which the 50 foot strip could have been used prior to its discontinuance, which use would have included the right to develop the Parcel to the same extent as they would have before the alleged discontinuance, (contrary to the allegation of the third-party plaintiff in paragraph 8 of the second count of the third-party complaint)"
    then under those circumstances, would The Town have legal authority, under its own zoning regulations, or other town ordinances, and other law, to grant an application from plaintiff for a multi-lot subdivision on the insured premises. Would these circumstances mean that plaintiff would have no right to have an application for a sub-division considered, because, for example, it had no access to a public road?
Supplemental briefs should be filed with the clerk's office no later than 4:00 p. m. on Monday December 6, 1999.
SO ORDERED CT Page 14883
BY THE COURT
Stephen F. Frazzini, Judge of the Superior Court
11-24-99